


110 HR 4175 IH: Privacy and Cybercrime

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4175
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Conyers (for
			 himself, Mr. Smith of Texas,
			 Mr. Scott of Virginia,
			 Mr. Forbes,
			 Ms. Linda T. Sánchez of California,
			 Mr. Davis of Alabama, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  data privacy and security, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Privacy and Cybercrime
			 Enforcement Act of 2007.
			(b)Table of
			 contentsThe title of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Title I—Enhancing punishment for identity theft and other
				violations of data privacy and security
					Sec. 101. Organized criminal activity.
					Sec. 102. Failure to provide notice of security breaches
				involving sensitive personally identifiable information.
					Sec. 103. Use of full interstate and foreign commerce power for
				criminal penalties.
					Sec. 104. Cyber-extortion.
					Sec. 105. Conspiracy to commit cyber-crimes.
					Sec. 106. Penalties for section
				1030 violations.
					Sec. 107. Additional funding for resources to investigate and
				prosecute criminal activity involving computers.
					Sec. 108. Criminal restitution.
					Sec. 109. Review and amendment of Federal sentencing guidelines
				related to fraudulent access to or misuse of digitized or electronic personally
				identifiable information.
					Title II—Non-criminal privacy enforcement and privacy impact
				statements
					Sec. 201. Enforcement by Attorney General and State
				authorities.
					Sec. 202. Coordination of State and Federal
				efforts.
					Sec. 203. Requirement that agency rulemaking take into
				consideration impacts on individual privacy.
					Title III—Assistance for State and local law enforcement to
				combat fraudulent, unauthorized, or other criminal use of personally
				identifiable information
					Sec. 301. Grants for State and local law
				enforcement.
					Sec. 302. Authorization of appropriations.
					Title IV—National White Collar Crime Center grants
					Sec. 401. Authorization and Expansion of National White Collar
				Crime Center.
				
			IEnhancing
			 punishment for identity theft and other violations of data privacy and
			 security
			101.Organized
			 criminal activitySection
			 1961(1) of title 18, United States Code, is amended by inserting section
			 1030 (relating to certain frauds and related activities in connection with
			 computers).
			102.Failure to
			 provide notice of security breaches involving sensitive personally identifiable
			 information
				(a)In
			 generalChapter 47 of title
			 18, United States Code, is amended by adding at the end the following:
					
						1040.Failure to
				provide notice of security breaches involving sensitive personally identifiable
				information
							(a)Whoever, having a covered obligation to
				provide notice of a security breach involving sensitive personally identifiable
				information, knowingly fails to do so, shall be fined under this title or
				imprisoned not more than 5 years, or both.
							(b)As used in this
				section—
								(1)the term
				covered obligation, with respect to providing notice of a
				security breach, means an obligation under Federal law or, if the breach is in
				or affects interstate or foreign commerce, under State law;
								(2)the term sensitive personally
				identifiable information means any electronic or digital information
				that includes—
									(A)an individual’s
				first and last name, or first initial and last name, or address or phone number
				in combination with any 1 of the following data elements where the data
				elements are not protected by a technology protection measure that renders the
				data element indecipherable—
										(i)a
				nontruncated social security number, driver’s license number, state resident
				identification number, passport number, or alien registration number;
										(ii)both of the
				following—
											(I)mother’s maiden
				name, if identified as such; and
											(II)month, day, and
				year of birth; and
											(iii)unique biometric
				data such as a finger print, voice print, a retina or iris image; or
										(B)a financial
				account number or credit or debit card number in combination with any security
				code, access code or password that is required for an individual to obtain
				credit, withdraw funds, or engage in a financial transaction by means of such
				number;
									(3)the term security breach
				means a compromise of the security, confidentiality, or integrity of
				computerized data that there is reason to believe has resulted in improper
				access to sensitive personally identifiable information; and
								(4)the term
				improper access means access without authorization or in excess
				of
				authorization.
								.
				(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 47 of title 18, United States Code, is
			 amended by adding at the end the following:
					
						
							1040. Concealment of security breaches
				involving personally identifiable
				information.
						
						.
				(c)Obligation To
			 report
					(1)In
			 generalA person who owns or possesses data in electronic form
			 containing a means of identification and has knowledge of a major security
			 breach of the system containing such data maintained by such person, must
			 provide prompt notice of such breach to the United States Secret Service or
			 Federal Bureau of Investigation.
					(2)Publication of
			 list of notificationsThe Secret Service and the Federal Bureau
			 of Investigation shall annually publish in the Federal Register a list of all
			 notifications submitted the previous calendar year and the identity of each
			 entity with respect to which the major security breach occurred.
					(3)DefinitionIn
			 this subsection—
						(A)the term
			 major security breach means any security breach
			 involving—
							(i)means of
			 identification pertaining to 10,000 or more individuals is, or is reasonably
			 believed to have been acquired;
							(ii)databases owned by
			 the Federal Government; or
							(iii)means of
			 identification of Federal Government employees or contractors involved in
			 national security matters or law enforcement; and
							(B)the term means of
			 identification has the meaning given that term in section 1028 of title
			 18, United States Code.
						103.Use of full
			 interstate and foreign commerce power for criminal penalties
				(a)Broadening of
			 ScopeSection 1030(e)(2)(B) of title 18, United States Code, is
			 amended by inserting or affecting after which is used
			 in.
				(b)Elimination of
			 Requirement of an Interstate or Foreign Communication for Certain Offenses
			 Involving Protected ComputersSection 1030(a)(2)(C) of title 18,
			 United States Code, is amended by striking if the conduct involved an
			 interstate or foreign communication.
				104.Cyber-extortionSection 1030(a)(7) of title 18, United
			 States Code, is amended by inserting , or to access without
			 authorization or exceed authorized access to a protected computer after
			 cause damage to a protected computer.
			105.Conspiracy to
			 commit cyber-crimesSection
			 1030(b) of title 18, United States Code, is amended by inserting or
			 conspires after attempts.
			106.Penalties for
			 section 1030 violationsSubsection (c) of section 1030 of title 18,
			 United States Code, is amended to read as follows:
				
					(c)(1)The punishment for an
				offense under subsection (a) or (b) is a fine under this title or imprisonment
				for not more than 20 years, or both, but if the offender in the course of a
				violation of subsection (a)(5)(A)(i) knowingly or recklessly causes or attempts
				to cause death, such offender shall be fined under this title or imprisoned for
				any term of years or for life, or both.
						(2)The court, in imposing sentence for
				an offense under subsection (a) or (b), may, in addition to any other sentence
				imposed and irrespective of any provision of State law, order that the person
				forfeit to the United States—
							(A)the person’s interest in any personal
				property that was used or intended to be used to commit or to facilitate the
				commission of the offense; and
							(B)any property, real or personal,
				constituting or derived from, any proceeds the person obtained, directly or
				indirectly, as a result of the
				offense.
							.
			107.Additional
			 funding for resources to investigate and prosecute criminal activity involving
			 computers
				(a)Additional
			 Funding for Resources
					(1)AuthorizationIn
			 addition to amounts otherwise authorized for resources to investigate and
			 prosecute criminal activity involving computers, there are authorized to be
			 appropriated for each of the fiscal years 2008 through 2012—
						(A)$10,000,000 to the
			 Director of the United States Secret Service;
						(B)$10,000,000 to the
			 Attorney General for the Criminal Division of the Department of Justice;
			 and
						(C)$10,000,000 to the
			 Director of the Federal Bureau of Investigation.
						(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
					(b)Use of
			 Additional FundingFunds made available under subsection (a)
			 shall be used by the Director of the United States Secret Service, the Director
			 of the Federal Bureau of Investigation, and the Attorney General, for the
			 United States Secret Service, the Federal Bureau of Investigation, and the
			 criminal division of the Department of Justice, respectively, to—
					(1)hire and train law
			 enforcement officers to—
						(A)investigate crimes
			 committed through the use of computers and other information technology,
			 including through the use of the Internet; and
						(B)assist in the
			 prosecution of such crimes; and
						(2)procure advanced
			 tools of forensic science to investigate, prosecute, and study such
			 crimes.
					108.Criminal
			 restitutionSection 3663(b) of
			 title 18, United States Code, is amended—
				(1)by striking
			 and at the end of paragraph (4);
				(2)by striking the
			 period at the end of paragraph (5) and inserting ; and
			 and
				(3)by adding at the
			 end the following:
					
						(6)in the case of an
				offense under section 1028(a)(7), 1028A(a), or 1030(a)(2), pay an amount equal
				to the value of the victim’s time reasonably spent to remediate actual harm
				resulting from the
				offense.
						.
				109.Review and
			 amendment of Federal sentencing guidelines related to fraudulent access to or
			 misuse of digitized or electronic personally identifiable
			 informationThe United States
			 Sentencing Commission, pursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, shall review and, if
			 appropriate, amend the Federal sentencing guidelines (including its policy
			 statements) applicable to persons convicted of using fraud to access, or misuse
			 of, digitized or electronic personally identifiable information, including
			 identity theft or any offense under—
				(1)sections 1028,
			 1028A, 1030, 1030A, 2511, and 2701 of title 18, United States Code; and
				(2)any other relevant
			 provision.
				IINon-criminal
			 privacy enforcement and privacy impact statements
			201.Enforcement by
			 Attorney General and State authorities
				(a)Definition of
			 authorized entityAs used in this section, the term
			 authorized entity means the Attorney General, with respect to
			 any conduct constituting a violation of a Federal law enacted after the date of
			 the enactment of this Act relating to data security and engaged in by a
			 business entity, and a State Attorney General with respect to that conduct to
			 the extent the conduct adversely affects an interest of the residents of a
			 State.
				(b)Civil
			 penalty
					(1)GenerallyAn
			 authorized entity may in a civil action obtain a civil penalty of not more than
			 $500,000 from any business entity that engages in conduct constituting a
			 violation of a Federal law enacted after the date of the enactment of this Act
			 relating to data security.
					(2)Special rule for
			 intentional violationIf the violation described in subsection
			 (a) is intentional, the maximum civil penalty is $1,000,000.
					(c)Injunctive
			 reliefAn authorized entity
			 may, in a civil action against a business entity that has engaged, or is
			 engaged, in any conduct constituting a violation of a Federal law enacted after
			 the date of the enactment of this Act relating data security, obtain an
			 order—
					(1)enjoining such act
			 or practice; or
					(2)enforcing
			 compliance with that law.
					(d)Other rights and
			 remediesThe rights and remedies available under this section do
			 not affect any other rights and remedies available under Federal or State
			 law.
				202.Coordination of
			 State and Federal efforts
				(a)Notice
					(1)In
			 generalA State consumer protection attorney may not bring an
			 action under section 201, until the attorney general of the State involved
			 provides to the Attorney General of the United States—
						(A)written notice of
			 the action; and
						(B)a copy of the
			 complaint for the action.
						(2)ExceptionParagraph
			 (1) does not apply with respect to the filing of an action by an attorney
			 general of a State under this section if the State attorney general determines
			 that it is not feasible to provide the notice described in such subparagraph
			 before the filing of the action, in such a case the State attorney general
			 shall provide notice and a copy of the complaint to the Attorney General at the
			 time the State attorney general files the action.
					(b)Federal
			 proceedingsThe Attorney General may—
					(1)move to stay any
			 non Federal action under section 201, pending the final disposition of a
			 pending Federal action under that section;
					(2)initiate an action
			 in an appropriate United States district court and move to consolidate all
			 pending actions under section 201, including State actions, in that court;
			 and
					(3)intervene in a
			 State action under section 201.
					(c)Pending
			 proceedingsIf the Attorney
			 General institutes a proceeding or action for a violation of a Federal law
			 enacted after the date of the enactment of this Act relating data security, no
			 authority of a State may, during the pendency of such proceeding or action,
			 bring an action under this section against any defendant named in such criminal
			 proceeding or a civil action against any defendant for any violation that is
			 alleged in that proceeding or action.
				(d)DefinitionAs used in this section, the term
			 State consumer protection attorney means the attorney general of
			 a State or any State or local law enforcement agency authorized by the State
			 attorney general or by State statute to prosecute violations of consumer
			 protection law.
				203.Requirement that
			 agency rulemaking take into consideration impacts on individual
			 privacy
				(a)In
			 generalTitle 5, United States Code, is amended by adding after
			 section 553 the following new section:
					
						553a.Privacy impact
				assessment in rulemaking
							(a)Initial privacy
				impact assessment
								(1)In
				generalWhenever an agency is required by section 553 of this
				title, or any other law, to publish a general notice of proposed rulemaking for
				a proposed rule, or publishes a notice of proposed rulemaking for an
				interpretative rule involving the internal revenue laws of the United States,
				and such rule or proposed rulemaking pertains to the collection, maintenance,
				use, or disclosure of personally identifiable information from 10 or more
				individuals, other than agencies, instrumentalities, or employees of the
				Federal government, the agency shall prepare and make available for public
				comment an initial privacy impact assessment that describes the impact of the
				proposed rule on the privacy of individuals. Such assessment or a summary
				thereof shall be signed by the senior agency official with primary
				responsibility for privacy policy and be published in the Federal Register at
				the time of the publication of a general notice of proposed rulemaking for the
				rule.
								(2)ContentsEach
				initial privacy impact assessment required under this subsection shall contain
				the following:
									(A)A description and
				analysis of the extent to which the proposed rule will impact the privacy
				interests of individuals, including the extent to which the proposed
				rule—
										(i)provides notice of
				the collection of personally identifiable information, and specifies what
				personally identifiable information is to be collected and how it is to be
				collected, maintained, used, and disclosed;
										(ii)allows access to
				such information by the person to whom the personally identifiable information
				pertains and provides an opportunity to correct inaccuracies;
										(iii)prevents such
				information, which is collected for one purpose, from being used for another
				purpose; and
										(iv)provides security for such information,
				including the provision of written notice to any individual, within 14 days of
				the date of compromise, whose privacy interests are compromised by the
				unauthorized release of personally identifiable information as a result of a
				breach of security at or by the agency.
										(B)A description of
				any significant alternatives to the proposed rule which accomplish the stated
				objectives of applicable statutes and which minimize any significant privacy
				impact of the proposed rule on individuals.
									(b)Final privacy
				impact assessment
								(1)In
				generalWhenever an agency promulgates a final rule under section
				553 of this title, after being required by that section or any other law to
				publish a general notice of proposed rulemaking, or promulgates a final
				interpretative rule involving the internal revenue laws of the United States,
				and such rule or proposed rulemaking pertains to the collection, maintenance,
				use, or disclosure of personally identifiable information from 10 or more
				individuals, other than agencies, instrumentalities, or employees of the
				Federal government, the agency shall prepare a final privacy impact assessment,
				signed by the senior agency official with primary responsibility for privacy
				policy.
								(2)ContentsEach
				final privacy impact assessment required under this subsection shall contain
				the following:
									(A)A description and
				analysis of the extent to which the final rule will impact the privacy
				interests of individuals, including the extent to which such rule—
										(i)provides notice of
				the collection of personally identifiable information, and specifies what
				personally identifiable information is to be collected and how it is to be
				collected, maintained, used, and disclosed;
										(ii)allows access to
				such information by the person to whom the personally identifiable information
				pertains and provides an opportunity to correct inaccuracies;
										(iii)prevents such
				information, which is collected for one purpose, from being used for another
				purpose; and
										(iv)provides security for such information,
				including the provision of written notice to any individual, within 14 days of
				the date of compromise, whose privacy interests are compromised by the
				unauthorized release of personally identifiable information as a result of a
				breach of security at or by the agency.
										(B)A summary of any
				significant issues raised by the public comments in response to the initial
				privacy impact assessment, a summary of the analysis of the agency of such
				issues, and a statement of any changes made in such rule as a result of such
				issues.
									(C)A description of
				the steps the agency has taken to minimize the significant privacy impact on
				individuals consistent with the stated objectives of applicable statutes,
				including a statement of the factual, policy, and legal reasons for selecting
				the alternative adopted in the final rule and why each one of the other
				significant alternatives to the rule considered by the agency which affect the
				privacy interests of individuals was rejected.
									(3)Availability to
				publicThe agency shall make copies of the final privacy impact
				assessment available to members of the public and shall publish in the Federal
				Register such assessment or a summary thereof.
								(c)Waivers
								(1)EmergenciesAn
				agency head may waive or delay the completion of some or all of the
				requirements of subsections (a) and (b) to the same extent as the agency head
				may, under section 608, waive or delay the completion of some or all of the
				requirements of sections 603 and 604, respectively.
								(2)National
				securityAn agency head may, for national security reasons, or to
				protect from disclosure classified information, confidential commercial
				information, or information the disclosure of which may adversely affect a law
				enforcement effort, waive or delay the completion of some or all of the
				following requirements:
									(A)The requirement of
				subsection (a)(1) to make an
				assessment available for public comment, provided that such assessment is made
				available, in classified form, to the Committees on the Judiciary of the House
				of Representatives and the Senate, in lieu of making such assessment available
				to the public.
									(B)The requirement of
				subsection (a)(1) to have an
				assessment or summary thereof published in the Federal Register, provided that
				such assessment or summary is made available, in classified form, to the
				Committees on the Judiciary of the House of Representatives and the Senate, in
				lieu of publishing such assessment or summary in the Federal Register.
									(C)The requirements of
				subsection (b)(3), provided that the
				final privacy impact assessment is made available, in classified form, to the
				Committees on the Judiciary of the House of Representatives and the Senate, in
				lieu of making such assessment available to the public and publishing such
				assessment in the Federal Register.
									(d)Procedures for
				gathering commentsWhen any rule is promulgated which may have a
				significant privacy impact on individuals, or a privacy impact on a substantial
				number of individuals, the head of the agency promulgating the rule or the
				official of the agency with statutory responsibility for the promulgation of
				the rule shall assure that individuals have been given an opportunity to
				participate in the rulemaking for the rule through techniques such as—
								(1)the inclusion in
				an advance notice of proposed rulemaking, if issued, of a statement that the
				proposed rule may have a significant privacy impact on individuals, or a
				privacy impact on a substantial number of individuals;
								(2)the publication of
				a general notice of proposed rulemaking in publications of national circulation
				likely to be obtained by individuals;
								(3)the direct
				notification of interested individuals;
								(4)the conduct of
				open conferences or public hearings concerning the rule for individuals,
				including soliciting and receiving comments over computer networks; and
								(5)the adoption or
				modification of agency procedural rules to reduce the cost or complexity of
				participation in the rulemaking by individuals.
								(e)Periodic review
				of rules
								(1)In
				generalEach agency shall carry out a periodic review of the
				rules promulgated by the agency that have a significant privacy impact on
				individuals, or a privacy impact on a substantial number of individuals. Under
				such periodic review, the agency shall determine, for each such rule, whether
				the rule can be amended or rescinded in a manner that minimizes any such impact
				while remaining in accordance with applicable statutes. For each such
				determination, the agency shall consider the following factors:
									(A)The continued need
				for the rule.
									(B)The nature of
				complaints or comments received from the public concerning the rule.
									(C)The complexity of
				the rule.
									(D)The extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules,
				and, to the extent feasible, with State and local governmental rules.
									(E)The length of time
				since the rule was last reviewed under this subsection.
									(F)The degree to
				which technology, economic conditions, or other factors have changed in the
				area affected by the rule since the rule was last reviewed under this
				subsection.
									(2)Plan
				requiredEach agency shall carry out the periodic review required
				by
				paragraph (1) in accordance with a
				plan published by such agency in the Federal Register. Each such plan shall
				provide for the review under this subsection of each rule promulgated by the
				agency not later than 10 years after the date on which such rule was published
				as the final rule and, thereafter, not later than 10 years after the date on
				which such rule was last reviewed under this subsection. The agency may amend
				such plan at any time by publishing the revision in the Federal
				Register.
								(3)Annual
				publicationEach year, each agency shall publish in the Federal
				Register a list of the rules to be reviewed by such agency under this
				subsection during the following year. The list shall include a brief
				description of each such rule and the need for and legal basis of such rule and
				shall invite public comment upon the determination to be made under this
				subsection with respect to such rule.
								(f)Judicial
				review
								(1)In
				generalFor any rule subject to this section, an individual who
				is adversely affected or aggrieved by final agency action is entitled to
				judicial review of agency compliance with the requirements of subsections (b)
				and (c) in accordance with chapter 7. Agency compliance with
				subsection (d) shall be judicially
				reviewable in connection with judicial review
				of subsection (b).
								(2)JurisdictionEach
				court having jurisdiction to review such rule for compliance with section 553,
				or under any other provision of law, shall have jurisdiction to review any
				claims of noncompliance with subsections (b) and (c) in accordance with chapter
				7. Agency compliance with
				subsection (d) shall be judicially
				reviewable in connection with judicial review of subsection
				(b).
								(3)Limitations
									(A)An individual may
				seek such review during the period beginning on the date of final agency action
				and ending 1 year later, except that where a provision of law requires that an
				action challenging a final agency action be commenced before the expiration of
				1 year, such lesser period shall apply to an action for judicial review under
				this subsection.
									(B)In the case where
				an agency delays the issuance of a final privacy impact assessment pursuant to
				subsection (c), an action for judicial
				review under this section shall be filed not later than—
										(i)1
				year after the date the assessment is made available to the public; or
										(ii)where a provision
				of law requires that an action challenging a final agency regulation be
				commenced before the expiration of the 1-year period, the number of days
				specified in such provision of law that is after the date the assessment is
				made available to the public.
										(4)ReliefIn
				granting any relief in an action under this subsection, the court shall order
				the agency to take corrective action consistent with this section and chapter
				7, and may—
									(A)remand the rule to
				the agency; and
									(B)defer the
				enforcement of the rule against individuals, unless the court finds that
				continued enforcement of the rule is in the public interest.
									(5)Rule of
				constructionNothing in this subsection limits the authority of
				any court to stay the effective date of any rule or provision thereof under any
				other provision of law or to grant any other relief in addition to the
				requirements of this subsection.
								(6)Record of agency
				actionIn an action for the judicial review of a rule, the
				privacy impact assessment for such rule, including an assessment prepared or
				corrected pursuant to
				paragraph (4), shall constitute part
				of the entire record of agency action in connection with such review.
								(7)ExclusivityCompliance
				or noncompliance by an agency with the provisions of this section shall be
				subject to judicial review only in accordance with this subsection.
								(8)Savings
				clauseNothing in this subsection bars judicial review of any
				other impact statement or similar assessment required by any other law if
				judicial review of such statement or assessment is otherwise permitted by
				law.
								(g)DefinitionFor
				purposes of this section, the term personally identifiable
				information means information that can be used to identify an
				individual, including such individual’s name, address, telephone number,
				photograph, social security number or other identifying information. It
				includes information about such individual’s medical or financial
				condition.
							.
				(b)Periodic review
			 transition provisions
					(1)Initial
			 planFor each agency, the plan required by subsection (e) of
			 section 553a of title 5, United States Code (as added by
			 subsection (a)), shall be published not
			 later than 180 days after the date of the enactment of this Act.
					(2)Review
			 periodIn the case of a rule promulgated by an agency before the
			 date of the enactment of this Act, such plan shall provide for the periodic
			 review of such rule before the expiration of the 10-year period beginning on
			 the date of the enactment of this Act. For any such rule, the head of the
			 agency may provide for a 1-year extension of such period if the head of the
			 agency, before the expiration of the period, certifies in a statement published
			 in the Federal Register that reviewing such rule before the expiration of the
			 period is not feasible. The head of the agency may provide for additional
			 1-year extensions of the period pursuant to the preceding sentence, but in no
			 event may the period exceed 15 years.
					(c)Congressional
			 reviewSection 801(a)(1)(B) of title 5, United States Code, is
			 amended—
					(1)by
			 redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
			 and
					(2)by inserting after
			 clause (ii) the following new clause:
						
							(iii)the agency’s actions relevant to
				section
				553a;
							.
					(d)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 title 5, United States Code, is amended by adding after the item relating to
			 section 553 the following new item:
					
						
							553a. Privacy impact assessment in
				rulemaking.
						
						.
				IIIAssistance for
			 State and local law enforcement to combat fraudulent, unauthorized, or other
			 criminal use of personally identifiable information
			301.Grants for
			 State and local law enforcement
				(a)In
			 generalSubject to the availability of amounts provided in
			 advance in appropriations Acts, the Assistant Attorney General for the Office
			 of Justice Programs of the Department of Justice may award grants to States to
			 establish and develop programs to increase and enhance enforcement against
			 crimes related to fraudulent, unauthorized, or other criminal use of personally
			 identifiable information.
				(b)ApplicationTo
			 be eligible for a grant under subsection (a), a State shall submit an
			 application to the Assistant Attorney General for the Office of Justice
			 Programs of the Department of Justice at such time, in such manner, and
			 containing such information, including as described in subsection (d), as the
			 Assistant Attorney General may require.
				(c)Use of grant
			 amountsA grant awarded to a State under subsection (a) shall be
			 used by a State, in conjunction with units of local government within that
			 State, State and local courts, other States, or combinations thereof, to
			 establish and develop programs to—
					(1)assist State and
			 local law enforcement agencies in enforcing State and local criminal laws
			 relating to crimes involving the fraudulent, unauthorized, or other criminal
			 use of personally identifiable information;
					(2)assist State and
			 local law enforcement agencies in educating the public to prevent and identify
			 crimes involving the fraudulent, unauthorized, or other criminal use of
			 personally identifiable information;
					(3)educate and train
			 State and local law enforcement officers and prosecutors to conduct
			 investigations and forensic analyses of evidence and prosecutions of crimes
			 involving the fraudulent, unauthorized, or other criminal use of personally
			 identifiable information;
					(4)assist State and
			 local law enforcement officers and prosecutors in acquiring computer and other
			 equipment to conduct investigations and forensic analysis of evidence of crimes
			 involving the fraudulent, unauthorized, or other criminal use of personally
			 identifiable information; and
					(5)facilitate and
			 promote the sharing of Federal law enforcement expertise and information about
			 the investigation, analysis, and prosecution of crimes involving the
			 fraudulent, unauthorized, or other criminal use of personally identifiable
			 information with State and local law enforcement officers and prosecutors,
			 including the use of multi-jurisdictional task forces.
					(d)Assurances and
			 eligibilityTo be eligible to receive a grant under subsection
			 (a), a State shall provide assurances to the Attorney General that the
			 State—
					(1)has in effect laws
			 that penalize crimes involving the fraudulent, unauthorized, or other criminal
			 use of personally identifiable information, such as penal laws
			 prohibiting—
						(A)fraudulent schemes
			 executed to obtain personally identifiable information;
						(B)schemes executed
			 to sell or use fraudulently obtained personally identifiable information;
			 and
						(C)online sales of
			 personally identifiable information obtained fraudulently or by other illegal
			 means;
						(2)will provide an
			 assessment of the resource needs of the State and units of local government
			 within that State, including criminal justice resources being devoted to the
			 investigation and enforcement of laws related to crimes involving the
			 fraudulent, unauthorized, or other criminal use of personally identifiable
			 information;
					(3)will develop a
			 plan for coordinating the programs funded under this section with other
			 federally funded technical assistant and training programs, including directly
			 funded local programs such as the Local Law Enforcement Block Grant program
			 (described under the heading Violent Crime Reduction Programs, State and
			 Local Law Enforcement Assistance of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 1998 (Public Law 105–119)); and
					(4)will submit to the Assistant Attorney
			 General for the Office of Justice Programs of the Department of Justice
			 applicable reports in accordance with subsection (f).
					(e)Matching
			 fundsThe Federal share of a grant received under this section
			 may not exceed 90 percent of the total cost of a program or proposal funded
			 under this section unless the Attorney General waives, wholly or in part, the
			 requirements of this subsection.
				(f)ReportsFor each year that a State receives a grant
			 under subsection (a) for a program, the State shall submit to the Assistant
			 Attorney General for the Office of Justice Programs of the Department of
			 Justice a report on the results, including the effectiveness, of such program
			 during such year.
				302.Authorization
			 of appropriations
				(a)In
			 generalThere is authorized to be appropriated to carry out this
			 title $25,000,000 for each of fiscal years 2008 through 2010.
				(b)LimitationsOf
			 the amount made available to carry out this title in any fiscal year not more
			 than 3 percent may be used by the Attorney General for salaries and
			 administrative expenses.
				(c)Minimum
			 amountUnless all eligible applications submitted by a State or
			 units of local government within a State for a grant under this title have been
			 funded, the State, together with grantees within the State (other than Indian
			 tribes), shall be allocated in each fiscal year under this title not less than
			 0.75 percent of the total amount appropriated in the fiscal year for grants
			 pursuant to this title, except that the United States Virgin Islands, American
			 Samoa, Guam, and the Northern Mariana Islands each shall be allocated 0.25
			 percent.
				(d)Grants to Indian
			 tribesNotwithstanding any other provision of this title, the
			 Attorney General may use amounts made available under this title to make grants
			 to Indian tribes for use in accordance with this title.
				IVNational White
			 Collar Crime Center grants
			401.Authorization and
			 Expansion of National White Collar Crime Center
				(a)In
			 generalTitle I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended—
					(1)by redesignating
			 part X, as added by section 623 of Public Law 109–248, as part JJ; and
					(2)by adding at the
			 end the following new part:
						
							KKNational White
				Collar Crime Center grants
								3021.Establishment
				of grants program
									(a)AuthorizationThe Director of the Bureau of Justice
				Assistance is authorized to make grants and enter into contracts with State and
				local criminal justice agencies and nonprofit organizations for the purpose of
				improving the identification, investigation, and prosecution of certain
				criminal activities.
									(b)Certain criminal
				activities definedFor purposes of this part, the term
				certain criminal activity means a criminal conspiracy or activity
				or a terrorist conspiracy or activity that spans jurisdictional boundaries,
				including the following:
										(1)Terrorism.
										(2)Economic
				crime.
										(3)High-tech crime,
				also known as cyber crime or computer crime, including internet-based crime
				against children and child pornography.
										(c)Criminal justice
				agency definedFor purposes
				of this part, the term criminal justice agency, with respect to a
				State or a unit of local government within such State, includes a law
				enforcement agency, a State regulatory body with criminal investigative
				authority, and a State or local prosecution office to the extent that such
				agency, body, or office, respectively, is involved in the prevention,
				investigation, and prosecution of certain criminal activities.
									3022.Authorized
				programsGrants and contracts
				awarded under this part may be made only for the following programs, with
				respect to the prevention, investigation, and prosecution of certain criminal
				activities:
									(1)Programs to
				provide a nationwide support system for State and local criminal justice
				agencies.
									(2)Programs to assist
				State and local criminal justice agencies to develop, establish, and maintain
				intelligence-focused policing strategies and related information
				sharing.
									(3)Programs to
				provide training and investigative support services to State and local criminal
				justice agencies to provide such agencies with skills and resources needed to
				investigate and prosecute such criminal activities and related criminal
				activities.
									(4)Programs to
				provide research support, to establish partnerships, and to provide other
				resources to aid State and local criminal justice agencies to prevent,
				investigate, and prosecute such criminal activities and related
				problems.
									(5)Programs to
				provide information and research to the general public to facilitate the
				prevention of such criminal activities.
									(6)Programs to
				establish National training and research centers regionally, including within
				Virginia, Texas, and Michigan, to provide training and research services for
				State and local criminal justice agencies.
									(7)Any other programs
				specified by the Attorney General as furthering the purposes of this
				part.
									3023.ApplicationTo be eligible for an award of a grant or
				contract under this part, an entity shall submit to the Director of the Bureau
				of Justice Assistance an application in such form and manner, and containing
				such information, as required by the Director.
								3024.Rules and
				regulationsNot later than 180
				days after the date of the enactment of this part, the Director of the Bureau
				of Justice Assistance shall promulgate such rules and regulations as are
				necessary to carry out the this part, including rules and regulations for
				submitting and reviewing applications under section
				3023.
								.
					(b)Authorization of
			 appropriationSection 1001(a)
			 of such Act (42 U.S.C. 3793) is amended by adding at the end the following new
			 paragraph:
					
						(26)There is
				authorized to be appropriated to carry out part KK—
							(A)$25,000,000 for
				fiscal year 2008;
							(B)$28,000,000 for
				fiscal year 2009;
							(C)$31,000,000 for
				fiscal year 2010;
							(D)$34,000,000 for
				fiscal year 2011;
							(E)$37,000,000 for
				fiscal year 2012; and
							(F)$40,000,000 for
				fiscal year
				2013.
							.
				
